On Rehearing.
O’NIELL, J.
[3] The rehearing granted in this case was restricted to the question whether this court has jurisdiction. The douBt arose from the fact that the amount of money involved in the original proceeding by rule on the bank was only $736.50.
Our conclusion is that we have jurisdiction of the appeal from the judgment decreeing the plaintiffs in the rule to be illegitimate and annulling, for that reason, the ex parte judgment by which they had been recognized to be the heirs of their deceased sister and sent into possession- of her estate. The question of legitimacy of the plaintiffs was not put at issue either by the plaintiffs or the defendant in the summary proceeding against the bank. The only question submitted in the bank’s answer to the rule was whether the fund' on deposit belonged entirely to the succession of Victoria White Mingo or partly to the marital community, theretofore existing between her and Smiley Mingo. As the bank had no interest in that question, it deposited the fund in court and passed out of the case without any contest whatever.
Then appeared the so-called intervener, Smiley Mingo, and sued to have the original plaintiffs declared illegitimate, and to have the judgment recognizing them as legitimate heirs decreed null and void. Although in the prayer of his petition he called it a “petition of intervention,” it was couched in the language of an original petition, and was addressed to the court as such. It tendered, for the first time, an issue of which this court alone has jurisdiction; that is, the question of legitimacy of the defendants in the so-called intervention. At that time there was no other contest or suit in which the suit of the so-called intervenor could be considered an intervention or incidental demand. Article 95 of the Constitution declares that an appeal from a judgment rendered on an incidental demand shall go to the court having jurisdiction of the main demand. The purpose of that constitutional provision, as explained in Thompson v. McCausland, 137 La. 13, 68 South. 196, was to bring before one and the same appellate court the judgment on the main and incidental demands in one and the same suit. But if, as in this case, the so-called intervention is the only demand or contest before the court, it cannot be regarded as an incidental demand. Nor can it be said to follow the main demand, as far as appellate jurisdiction is concerned, since there is no other contest to be called the main demand. In the decision cited above, it was held that a judgment rendered on a reconventional demand, after discontinuance of rhe main demand, was appealable to the court having jurisdiction of the amount in contest in the reconventional demand, because there was then no other demand. On the same principle, we conclude that the judgment rendered on the so-called petition of intervention in this case was appealable to the court that *307would have had jurisdiction of the demand if it had been an original suit.
The opinion and decree heretofore rendered herein is reinstated and made final.